Citation Nr: 0612832	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-30 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an increased evaluation for bilateral plantar 
fasciitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active service from November 1984 to April 
1988.

This appeal arises from a December 2003 RO decision that 
granted a 10 percent rating for bilateral plantar fasciitis 
as of the date of her claim, received on September 9, 2003.  
She continues to appeal for a higher rating. 
	
The Board notes that the record suggests the veteran may wish 
to pursue a claim for service connection for pes planus.  The 
RO should clarify this undeveloped matter and take 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's plantar fasciitis is currently manifested 
by pain and mild tenderness.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected bilateral plantar fasciitis 
have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5279, 5284 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in November 2003 prior to the initial unfavorable AOJ 
decision in December 2003.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in November 2003 as well as a 
statement of the case in July 2004, which notified the 
appellant of the type of evidence necessary to substantiate 
her claim.  The documents also informed her that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence she 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate her 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of entitlement to an increased rating, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate a claim for an increased rating for a foot 
disability, but there has been no notice of the type of 
evidence necessary to establish the effective date of any 
increased rating for a foot disability.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran has been notified concerning the evidence needed to 
show a higher degree of disability, and any questions as to 
the appropriate date to be assigned are rendered moot.  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to her 
claim.  In this regard, all treatment records have been 
obtained. Accordingly, the Board finds that that evidentiary 
development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2005).  In this case, the Board finds that the 
VA examination administered to the veteran in December 2003 
is complete and comprehensive.  In this regard, it is noted 
that the veteran's computerized medical records were 
reviewed.  She was interviewed and she also underwent a 
comprehensive evaluation which included range of motion 
studies, sensation testing, and a gait analysis, among other 
things.  The evidence currently of record is adequate to 
fully and fairly evaluate the veteran's appeal under 
38 C.F.R. § 3.159 without affording the veteran an additional 
VA examination.  As an examination is unnecessary, the Board 
finds that the RO has satisfied the duty-to-assist 
obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Factual Background

In August 2003, the veteran received treatment for her foot 
pain at a VA Medical Center (VAMC).  Physical examination 
revealed no clubbing, cyanosis, or edema.  She had full range 
of motion.  In September 2003, the veteran received treatment 
from a VAMC podiatrist for what was noted to be bilateral, 
non-insertional plantar fasciitis and bilateral symptomatic 
pes planus.  Over-the-counter inserts and pain relievers had 
provided little relief.  She was fitted for orthotics.

The veteran was given a VA examination in December 2003.  The 
veteran reported having severe foot pain when she is on her 
feet for more than four or five hours or has to walk long 
distances.   She also indicated that she was unable to run, 
play basketball, or do other sports.  She has flare-ups 
depending on what shoes she wears and the type activity she 
performs.  The examiner gave an impression of bilateral 
fasciitis with bilateral pes planus, causing limitations in 
activity and ongoing pain.  The examiner found mild 
tenderness to palpation in the arches of both feet.  There 
was full range of motion without any limitation of both 
ankles.  Sensation was intact to monofilament testing.  No 
edema was noted.  The veteran had a normal gait.  There were 
no obvious callouses on her feet.  

Legal Analysis

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005). If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran. See 38 U.S.C.A. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

In the present case, it should be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  There is no evidence that flare-ups cause 
limitation of motion of the ankles under DeLuca.  Painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.  The factors involved in evaluating 
and rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, and pain on movement.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In this case, there is no diagnostic code specific to the 
disability for which the veteran is service-connected.  For 
this reason, her service-connected bilateral plantar 
fasciitis is rated by analogy under Diagnostic Code 5279 as 
bilateral metatarsalgia, anterior (Morton's disease).  The 
Board will consider whether a higher rating can be granted 
under this code, as well as consider any other potentially 
applicable diagnostic codes.

Initially, the Board notes that Diagnostic Code 5279 for 
anterior metatarsalgia provides a maximum disability rating 
of 10 percent.  A higher rating cannot be granted under this 
code.  If the veteran is to receive a rating greater than 10 
percent, she will have to qualify under one of the other 
diagnostic codes.

Diagnostic Codes 5276 through 5284 regard disabilities of the 
foot.  The Board has considered whether any of these 
diagnostic codes apply to the veteran's service-connected 
disorder, bilateral plantar fasciitis.  The veteran does not 
qualify for a higher rating under Diagnostic Code 5276, as 
she is not service-connected for this disability (pes 
planus).  Diagnostic Code 5277 for weak foot and 5278 for 
claw foot are inapplicable as there is no medical evidence 
that she has these disorders.  Diagnostic Code 5280 for 
hallux valgus, Diagnostic Code 5281 for severe unilateral 
hallux rigidus, and Diagnostic Code 5282 for hammertoes each 
provide a maximum disability rating of 10 percent; as such, 
application of such Codes would not yield a higher rating.  
Diagnostic Code 5283 pertains to malunion or nonunion of 
tarsal or metatarsal bones, but there is no medical evidence 
showing that the veteran has these disorders.  

Diagnostic Code 5284 regarding other foot injuries provides a 
10 percent disability rating for a moderate disability, a 20 
percent disability rating for a moderately severe disability, 
and a 30 percent disability rating for a severe disability.  
The words "moderate," "moderately severe," and "severe" are 
not defined in the VA Schedule for Rating Disabilities. It is 
the Board's responsibility to evaluate all of the medical 
evidence and determine the appropriate rating that would 
compensate the veteran for losses such as impairment in 
earning capacity and functional impairment.

Upon review of the medical evidence, the Board has determined 
that the veteran's disability does not rise above the 
"moderate" standard required for a rating greater than 10 
percent.  While the veteran has stated that her plantar 
fasciitis becomes severely painful upon prolonged periods of 
standing or walking and is prone to painful flare-ups, the 
medical evidence of record does not support an increased 
rating.  The VA examiner found only mild tenderness to 
palpitation in the arches of both feet, full range of motion 
without limitation, sensation that was intact to monofilament 
testing, no observed edema, a normal gait, and a lack of 
callouses.  This examination report does not contradict the 
findings listed in the VAMC medical records, which also noted 
full range of motion and no clubbing, cyanosis, or edema.  In 
sum, the aforementioned does not reflect that the veteran's 
bilateral plantar fasciitis is moderately disabling; and 
thus, a higher rating of 20 percent, under Diagnostic Code 
5284, is not for application.  The currently assigned 10 
percent rating adequately compensates the veteran for any 
pain or limitation of motion she may be suffering.   

In the absence of medical evidence to the contrary, the Board 
finds this VA medical evidence highly probative to the 
disability at issue.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased schedular rating in excess of 10 percent for the 
service-connected bilateral plantar fasciitis.

The evidence of record also does not indicate that the 
veteran's bilateral plantar fasciitis presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  For 
example, the medical record does not indicate that the 
bilateral plantar fasciitis has required frequent periods of 
hospitalization or that it has resulted in marked 
interference with employability.  As a result, the Board 
finds that an extraschedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.  


ORDER

Entitlement to an increased evaluation for bilateral plantar 
fasciitis, currently evaluated as 10 percent disabling, is 
denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


